DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on September 23, 2022 in which claims 8-12 are presented for examination. Claims 1-7 have been withdrawn.

Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 23, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Field (4,465,232).
Regarding claim 8, Field teaches, an aromatherapy headwear apparatus (30, figure 5) comprising: a headband having a headband inside and a headband outside (“FIG. 5 shows a clothing accessory 30, which, depending upon the shape of elongated fabric member 31, can be a…headband, etc. Disposed on the opposite ends of the member 31 are means for releasably connecting the ends, which in the embodiment shown, comprises male and female snap connectors 32, 33. The accessory 30 further comprises a decorative fabric member 34, such as a piece of embroidery or an applique which is mounted on one face”, Col. 2 ln. 42-50, therefore, 30 comprises 31 having an inside and an outside, figure 5); a diffuser holder coupled to the headband inside; and an aroma diffuser being selectively engageable with the diffuser holder, the aroma diffuser holding and dispensing an essential oil (“The accessory 30 further comprises a decorative fabric member 34, such as a piece of embroidery or an applique which is mounted on one face, save for an opening 36 which serves as an inlet for a pocket 35 formed between members 34 and 31. Received in the pocket 35 is a scented element 37, which is shown in the form of a scent saturated rod, but which may have alternative configurations or may be a scent-filled capsule”, Col. 2 ln. 48-56, therefore, 35 is coupled to 31 inside; and 37 is being selectively engageable with 35, 37 holding and dispensing an essential oil, 37 is disclosed as being “in the form of a scent saturated rod, but which may have alternative configurations or may be a scent-filled capsule”, and therefore would be expected to dispense an essential oil as claimed).

Claims 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meehan (5,826,598).
Regarding claim 8, Meehan teaches, an aromatherapy headwear apparatus (figure 7) comprising: a headband having a headband inside and a headband outside (“When intended for use primarily in the user's hair, the dimensions of the fabric used to form the tubular housing is preferably twenty (20) inches in length and five (5) inches in width. Other lengths and/or widths will be obvious to those skilled in the art.”, Col. 2 ln. 42-46, “Turning now to FIG. 1, a preferred embodiment of the scented hair accessory of the present invention is illustrated. Scented hair accessory 100 preferably comprises substantially tubular housing 102, at least a portion of which comprises a chamber into which scenting material (not shown) is located”, Col. 2 ln. 4-9, “As an option to placing the scenting material within the chamber of the tubular housing, the tubular housing can comprise a pocket (FIG. 7) to locate the scenting material therewithin”, Col. 3 ln. 21-24, “slit 704 can be located in the tubular housing, with pocket 706 being located partially or fully therewithin”, Col. 3 ln. 26-28, therefore, 102 has an inside and an outside, figure 7); a diffuser holder coupled to the headband inside; and an aroma diffuser being selectively engageable with the diffuser holder, the aroma diffuser holding and dispensing an essential oil (“a pocket is attached to the tubular housing, and the scenting material is located therewithin. At least a portion of the pocket is preferably porous, thereby allowing the scent emanating from the scented material to escape therefrom”, Col. 1 ln. 33-37, “As an option to placing the scenting material within the chamber of the tubular housing, the tubular housing can comprise a pocket (FIG. 7) to locate the scenting material therewithin”, Col. 3 ln. 21-24, “slit 704 can be located in the tubular housing, with pocket 706 being located partially or fully therewithin”, Col. 3 ln. 26-28, “There are certain advantages to locating the scenting material in a user-accessible pocket. For example, the pocket allows a user to remove the scenting material when laundering the scented hair accessory. Additionally, the pocket allows the user to change the type and/or scent of the scenting material”, Col. 3 ln. 33-38, therefore, 706 is coupled to 102 inside; and an aroma diffuser (scenting material) is being selectively engageable with 706, the aroma diffuser (scenting material) holding and dispensing an essential oil, here, the pocket is disclosed as being “porous, thereby allowing the scent emanating from the scented material to escape therefrom”, and see Col. 3 ln. 15-17, which discloses, “Scenting material 504 can have any type of aroma, and can comprise an absorbent pad having perfume absorbed therein, scented beads, a sachet of potpourri, or the like”, therefore the aroma diffuser (scenting material) would be expected to dispense an essential oil as claimed).

Regarding claim 12, Meehan teaches, further comprising the diffuser holder including a pouch coupled to the headband inside, the pouch being porous, the aroma diffuser being selectively engageable within the pouch (“a pocket is attached to the tubular housing, and the scenting material is located therewithin. At least a portion of the pocket is preferably porous, thereby allowing the scent emanating from the scented material to escape therefrom”, Col. 1 ln. 33-37, “As an option to placing the scenting material within the chamber of the tubular housing, the tubular housing can comprise a pocket (FIG. 7) to locate the scenting material therewithin”, Col. 3 ln. 21-24, “slit 704 can be located in the tubular housing, with pocket 706 being located partially or fully therewithin”, Col. 3 ln. 26-28, “There are certain advantages to locating the scenting material in a user-accessible pocket. For example, the pocket allows a user to remove the scenting material when laundering the scented hair accessory. Additionally, the pocket allows the user to change the type and/or scent of the scenting material”, Col. 3 ln. 33-38, therefore, 706 is a pouch coupled to 102 inside, 706 being porous, the aroma diffuser (scenting material) being selectively engageable within 706).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable Field (4,465,232) in view of Py (2017/0029176).
Regarding claim 9, Field teaches, further comprising the aroma diffuser having a cylindrical upper portion (37 has a cylindrical upper portion, Col. 2 ln. 52-56, figure 5).  
Field fails to teach, a tapered lower portion.
Py, a device for storing and dispensing a liquid, Abstract, teaches, a tapered lower portion (500 has 511 (tapered lower portion), [0088], figures 16 and 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the aroma diffuser of Field with a tapered lower portion as taught by Py, in order to provide the aroma diffuser with “a substantially concave surface contour that is shaped to conformably contact a user's lips or skin, [0088].

Regarding claim 10, the combined references teach, further comprising the tapered lower portion being asymmetrical to accommodate a user's nose (as combined above as taught by Py, 511 (tapered lower portion) is asymmetrical, in which 511 is expected to accommodate a user's nose, since 511 is disclosed as being “shaped to conformably contact a user's lips by defining, for example, a substantially concave surface contour. It will be appreciated by those of ordinary skill in the pertinent art that a different contour for conformably and/or comfortably contacting a user's skin or lips may be utilized”, [0088]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable Field (4,465,232) in view of Puglisi (2010/0187270).
Regarding claim 11, Field teaches, the diffuser holder (35, Col. 2 ln. 48-56, figure 5) and the headband inside (Col. 2 ln. 48-56, figure 5).
Field fails to teach, further comprising the diffuser holder including a ring having a first magnet and a second magnet, the second magnet being coupled to the headband inside, the first magnet being selectively engageable with the second magnet, the aroma diffuser being slidingly engageable within the ring.
Puglisi, a device for holding an auto-injection device case, Abstract, teaches, further comprising the case holder including a ring having a first magnet and a second magnet, the second magnet being coupled to the surface, the first magnet being selectively engageable with the second magnet, the auto-injection device being slidingly engageable within the ring (“Referring to FIG. 9, the surface-mounting system 901 includes a backing 902 and a mounting strip 905, which is fixed to a back surface of the backing 902 and mounts the surface-mounting system 901 to a surface…The backing 902 and the mounting strip 905 serve the same function as the backing 102 and the mounting strip 105 of the surface-mounting system 100, as illustrated in FIG. 1. Therefore, a description of these elements will not be given again in detail. However, the surface-mounting system 901 further includes a ring 904, which holds the auto-injection case 900 therein. More specifically, the ring 904, which can be made of plastic or metal, for example, holds the auto-injection case 900 into the surface-mounting system 901. The ring 904 can hold directly onto the outer surface of the auto-injection case 900 or preferably, can hold the auto-injection case 900 in a recess, such as the recess 401 in FIG. 4, which further prevents slipping of the auto-injector case 900 through the ring 904.”, [0051], “A first side of the mounting device conforms to a shape of the auto-injection case, and a second side of the mounting device is substantially flat, thereby enabling the mounting device to mount on a flat surface. The second side of the mounting device includes, preferably, a reusable attaching mechanism such as a magnet…that attaches the mounting device including the attached auto-injection case to the flat surface”, Abstract, therefore, further comprising the case holder includes 904 having a first 905 and a second 905, the second 905 being coupled to a surface, the first 905 being selectively engageable with the second 905, 900 being slidingly engageable within 904, figure 9, see also [0040] which discloses “the backing 102 and the mounting strip 105 illustrated in FIG. 1 are substantially flat in order to be mounted to a substantially flat surface”, and [0043] which disclose “As described above, in relation to FIGS. 1-4, the surface-mounting system 100 of the present invention receives an auto-injector case 300 (or 400) therein, and can be surface mounted to various surfaces, depending on the composition of the mounting strip 105”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the aroma diffuser of Field with a ring having a first magnet as taught by Puglisi and provide the headband inside of Field with a second magnet, as also taught by Puglisi, in order to provide “a transportable, surface-mounting system for an auto-injection case that enables a user to mount an auto-injection device to be quickly located, easily identified, and accessed in times of need, which when mounted, avoids many of the problems associated with carrying individual devices, but still enables the user to easily transport the auto-injection device”, [0035], in this case the “auto-injection case” being the aroma diffuser. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable Field (4,465,232) in view of Meehan (5,826,598).
Regarding claim 12, Field teaches, further comprising the diffuser holder including a pouch coupled to the headband inside, the aroma diffuser being selectively engageable within the pouch (“The accessory 30 further comprises a decorative fabric member 34, such as a piece of embroidery or an applique which is mounted on one face, save for an opening 36 which serves as an inlet for a pocket 35 formed between members 34 and 31. Received in the pocket 35 is a scented element 37, which is shown in the form of a scent saturated rod, but which may have alternative configurations or may be a scent-filled capsule”, Col.2 ln. 48-56, therefore,  further comprising 35 is a pouch coupled to 31 inside, 37 being selectively engageable within 35, figure 5).
Field fails to teach, the pouch being porous.
Meehan, a scented hair accessory, Abstract, teaches, the pouch being porous (“a pocket is attached to the tubular housing, and the scenting material is located therewithin. At least a portion of the pocket is preferably porous, thereby allowing the scent emanating from the scented material to escape therefrom”, Col. 1 ln. 33-37, therefore, the pouch (pocket) is porous).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pouch of Field as being porous taught by Meehan, in order to “allow[ing] the scent emanating from the scented material to escape therefrom”, Col. 1 ln. 34-36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.2007/0187524 by Sherwood discloses, a scent device with a clip and attaching element that attaches the clip to a surface or object.
2. 2018/0192717 by Smalls discloses, a diffuser holder pouch attached to an item of clothing with a scented insert.
3. 2018/0020807 by Villarreal discloses a dispensing device with an asymmetrical tapered lower portion and cylindrical upper portion.
4. 2014/0196764 by Pizzini discloses an article of clothing including a headband with a pocket for storing an aroma therapy device.
5. 2008/0145138 by Bencsics discloses a dispensing device with an asymmetrical tapered lower portion and cylindrical upper portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732